GRIFFIN, Judge.
Appellant’s conviction for grand theft and his sentence as a habitual offender are affirmed; however, we remand to the lower court to delete all references in the probation order that pertain to consumption of alcohol or to testing or treatment for use of alcohol. A condition prohibiting the use of illegal drugs and providing for random testing for such drugs is proper, but there is no basis on this record to require appellant to undergo “drug offender probation” or drug treatment. Biller v. State, 618 So.2d 734 (Fla.1993); §§ 948.01(13), 948.03(1)0), Fla.Stat. (1991).
CONVICTION AFFIRMED; SENTENCE VACATED WITH INSTRUCTIONS.
DIAMANTIS and THOMPSON, JJ., concur.